Citation Nr: 1530878	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-17 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an initial 10 percent rating for chronic obstructive pulmonary disease (COPD), effective January 7, 1998.  

2.  Entitlement to a rating in excess of 30 percent for COPD, effective October 8, 2008.  

3.  Entitlement to an initial compensable rating for colorectal cancer, effective January 7, 1998.

4.  Entitlement to a rating in excess of 30 percent for colorectal cancer, effective September 18, 2008.

5.  Entitlement to an effective date prior to January 7, 1998 for service connection for COPD.  
6.  Entitlement to an effective date prior to January 7, 1998 for service connection for colorectal cancer.  

7.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died on April [redacted], 2013, served on active duty in the United States Coast Guard from December 1941 to April 1945.  He also had service in the Merchant Marine from May to July 1945.  He resided in the jurisdiction of the RO in Togus, Maine.  

The appellant is the Veteran's daughter.  She resides in the jurisdiction of the RO in Seattle, Washington.

In October 2009, the Board of Veterans' Appeals (Board) granted the Veteran's claims of entitlement to service connection for COPD and colorectal cancer.  

In December 2009, the Togus RO assigned a 10 percent disability rating for COPD, effective January 7, 1998 and a 30 percent disability rating for that disorder, effective October 8, 2008.  The Togus RO also assigned a non-compensable rating for colorectal cancer effective January 7, 1998 and a 30 percent disability rating for that disorder, effective September 18, 2008.  The Veteran disagreed with those rating percentages and effective dates, and perfected an appeal to the Board.  

In March 2010, the Togus RO denied the Veteran's claim of entitlement to a TDIU, and in June 2010, the Veteran filed a timely Notice of Disagreement with that decision.  

In February 2014, the Seattle RO granted the appellant's motion to become the substitute claimant in the appeals that were pending at the time of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).

In February 2014, the Seattle RO issued the appellant a Statement of the Case with respect to the Veteran's claims of entitlement to a TDIU, and the following month, the Veteran filed a timely substantive appeal (VA Form 9).  The TDIU issue was, then, added to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her March 2014 substantive appeal, the appellant requested a hearing at the Seattle RO before a traveling member of the Board.  In June 2015, the appellant changed her request for a travel board hearing to a request for a video conference 

with a member of the Board.  Accordingly, the case is remanded for the following actions:

The AOJ must schedule the appellant for a video conference with a member of the Board.  

A copy of the notice informing the appellant of the date, time, and location of the video conference must be associated with the claims file.

When the video conference has been completed, and if otherwise in order, return the claims file to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

